USCA4 Appeal: 21-6602       Doc: 58          Filed: 12/14/2022    Pg: 1 of 1



                                                                       FILED: December 14, 2022

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT



                                                No. 21-6602


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        RAYCO BETHEA,

                     Defendant – Appellant.


                                                 ORDER



              The Court amends its opinion filed on December 13, 2022, as follows:

              On page 8, the requisite date information is added after the initial citation to United

        States v. Hargrove.

              On page 9, the requisite date information is added after the initial citation to United

        States v. Petway.

                                                          For the Court – By Direction

                                                          /s/ Patricia S. Connor, Clerk